Citation Nr: 1235177	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-48 062	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected residuals, scoliosis and spondylolisthesis, L5-S1, lumbar spine, with degenerative disc disease, status-post decompression and fusion for spondylolisthesis (hereinafter, "lumbar spine disorder.")

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

On September 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's accredited representative submitted a written statement dated in January 2012 which reported that he had decided to "NOT CONTINUE" with his appeal to the Board.  (Emphasis in original).  However, a subsequent written statement dated in May 2012 contended that further development was required in this case, which indicated that he did desire to continue his appeal.  Therefore, the Board sent correspondence to the Veteran in August 2012 asking for clarification as to whether he desired to withdraw his appeal.  By a written statement received by VA on September 25, 2012, the Veteran explicitly stated that he desired to withdraw his appeal.

Therefore, the Veteran has withdrawn his appeal in this case and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


